DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 and claims 1-6, 13-18, 23, and 24 in the reply filed on 11/15/2021 is acknowledged.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claims 2 and 4, the “(original)” after the end of claims 2 and 4 should be deleted.  
In claim 4, “an a longitudinal” should be changed to -- a longitudinal --
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4/14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischer et al. US 2010/0127197 A1 [Fleischer].
Regarding claim 1, Fleischer teaches an electromagnetic actuating device [fig. 1] comprising: a sleeve [64] formed of a wall [52] in which a channel [58] extends along a longitudinal direction of the sleeve [64, fig. 2]; an electromagnetic coil [16] situated radially 
Regarding claim 2, Fleischer teaches the electromagnetic actuating device of claim 1, wherein the armature [24] does not include channels [the disclosure does not disclose or suggest a channel for element 24]. 
Regarding claim 3, Fleischer teaches the electromagnetic actuating device of claim 1, wherein the armature [24] does not include overflow channels [the disclosure does not disclose or suggest overflow channels for element 24].
Regarding claim 4, Fleischer teaches the electromagnetic actuating device of claim 1, wherein the wall [52] includes a longitudinal slot opening [58] between free ends of the wall [52] that are perpendicular to the first and second ends [element 58 is perpendicular to the ends of element 24], the slot opening forming a portion of the channel [58, fig. 2]. 
Regarding claim 14, Fleischer teaches the electromagnetic actuating device of claim 1
Regarding claim 15, Fleischer teaches the electromagnetic actuating device of claim 1, wherein an inner circumference of the sleeve [64, paragraph 9 teaches in part - preferably, the thin film is produced as a mat-type glass-fiber fabric, on which PTFE is applied on both sides in a sintering process, to name one example. The film provided on both sides with PTFE is pliable and may be rolled into a structure such as a sleeve] is at least partially provided with a glass cloth foil coated with PTFE for the guidance of the armature [paragraphs 9-10/19].
Regarding claim 16, Fleischer teaches the electromagnetic actuating device of claim 1, wherein an inner circumference of the sleeve [64, paragraph 9 teaches in part - preferably, the thin film is produced as a mat-type glass-fiber fabric, on which PTFE is applied on both sides in a sintering process, to name one example. The film provided on both sides with PTFE is pliable and may be rolled into a structure such as a sleeve] is completely provided with a glass cloth foil coated with PTFE for the guidance of the armature [paragraphs 9-10/19].
Regarding claim 17, Fleischer teaches the electromagnetic actuating device of claim 1, wherein at least one of an inner circumference of the sleeve and an outer circumference of the armature is at least partially provided with a magnetically non-conductive coating [paragraph 9 teaches in part - preferably, the thin film is produced as a mat-type glass-fiber fabric, on which PTFE is applied on both sides in a sintering process, to name one example. The film provided on both sides with PTFE is pliable and may be rolled into a structure such as a sleeve; paragraphs 9-10/19].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18/23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al. US 2010/0127197 A1 [Fleischer].
Regarding claims 18/23/24, Fleischer discloses the claimed invention but silent about the magnetically non-conductive coating is a nickel layer or a nickel-phosphorus layer; the sleeve is formed from magnetically conductive, unalloyed steel, and the magnetically conductive, unalloyed steel has a carbon content of less than 0.15% by mass.
However, Fleischer teaches at [paragraph 08] published U.S. patent application 2004/0085169 A1 discloses an electromagnetic actuator including a sliding section, i.e., an armature and a stator. The stator together with the sliding section, the armature, form a magnetic circuit. To accommodate and support the armature, the stator includes an accommodation section within which the armature is able to move back and forth. A coil generates a magnetic force for displacing the armature in one of the two directions. To reduce the friction between the stator and the sliding section, the location hole for accommodating the armature is coated with nickel phosphate. Fleischer also teaches another sleeve or pole tube that made of magnetic material [20].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sleeve from magnetically non-conductive coating such as nickel layer or a nickel-phosphorus layer; and the sleeve is formed from magnetically conductive, 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the unalloyed steel has a carbon content of less than 0.15% by mass for better magnetic properties, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 5-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837